I
I
           -
           ,_,
    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page J of 1
                                                                                                                                                                            ,
                                                                                                                                                                            \pl



                                             UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                              v.                                                      (For Offenses Committed On or After November 1, 1987)



                      Carlos Eduardo Fonseca-Dena                                                     Case Number: 3:19-mj-22157

                                                                                                      Leila W Morgan
                                                                                                      Defendant's Attorney


    REGISTRATION NO. 85460298
    THE DEFENDANT:
     IZl pleaded guilty to count( s) 1 of Complaint___
                                            _:________________________                                                                                              ~




     D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                         Nature of Offense                                                                           Count Number(s)
    8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                 1
     D The defendant has been found not guilty on count( s)
                                                                                                  ------~------------
     0 Count(s)                                                                                        dismissed on.the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                        12   TIME SERVED                                          D                                         days

     IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
     IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the   defendant's possession at the time of arrest upon their deportation or removal.
     D     Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Thursday, May 30, 2019
                                                                                                   Date of Imposition of Sentence

                            .-·-?'
                                                        ['.'. f:
                                                        ff-'~' ~   l •E=·         .~ .
                                                                      .:z.:;:i;." -D·


    Recei ved /
                  DUSM
                      ,,r.:5<,~-y""''---­
                          ·   i'\
                              ·-·                       MAY 3 0 2019
                                                CLER;~, IJ.S. D~STRIC'r COURT
                                                                                                   HtillP.ut(:::;;,LoCK
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                             SOUTHE:;~;·; DiSTC:lCT o;.~ C/\LiFDRNIA
                                             BY
                                             ----·-··-----·-·-----~----~---
                                                                                         DEPUTY
    Clerk's Office Copy                                                                                                                            3:19-mj-22157
